Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response application 16/790020 filed on 02/13/20. 

Summary of claims
	
Claims 1-26 are pending.

Claims 1-26 are rejected.	


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US Pub. 2016/0056444).

As to claims 1, 8, 15 and 23 the prior art teaches a dual port battery charging apparatus, comprising: 

a first board portion having a first battery port configured to be coupled to a first anode terminal and a first cathode terminal of a battery (see fig 1, fig 8a, 8b element B+ paragraph 0060-0061); 

a second board portion having a second battery port configured to be coupled to a second anode terminal and a second cathode terminal of the battery (see fig 1, fig 8a, 8b element B- paragraph 0060-0062); 



a first power path configured to couple a power input port of the second board portion to the first battery port via the connection portion (see fig 1, fig 8a, 8b paragraph 0060-0065); 

and a second power path configured to couple the power input port to the second battery port (see fig 1, fig 8a, 8b paragraph 0063-0069).

As to claim 2 the prior art teaches wherein the first board portion and the second board portion are configured to source or sink a current between each other via the first battery port and the second battery port (see fig 1 paragraph 0062-0066).

As to claim 3, the prior art teaches wherein the first power path comprises two or more sub-power paths coupled in parallel between a power input of the first board portion and the first battery port (see fig 1 paragraph 0061-0064).

As to claim 4 the prior art teaches wherein the second power path comprises two or more sub-power paths coupled in parallel between the power input port and the second battery port (see fig 1, fig 8a, 8b paragraph 0063-0067).

As to claims 5 the prior art teaches wherein the first and second power paths each include one or more battery charger circuitries (see fig 1-3 paragraph 0068-0072).

As to claim 6 the prior art teaches wherein the first battery port and the second battery port are each configured to couple to separate protection circuit modules (see fig 1-5 paragraph 0070-0075).

As to claim 7 the prior art teaches wherein each of the separate protection circuit modules reside in the battery (see fig 1-6 paragraph 0072-0077).

As to claim 9 the prior art teaches wherein the one or more cathode layers are stacked on the one or more anode layers using one or more insulation layers therebetween (see fig 5-8 paragraph 0050-0054 and summary).

As to claim 10, the prior art teaches wherein the one or more anode, cathode, and insulation layers are rolled around a center axis (see fig 5-8 paragraph 0053-0056).

As to claim 11 the prior art teaches further comprising a first protection circuit module coupled to the first cathode and anode terminals (see fig 6-9 paragraph 0055-0059).

As to claims 12 the prior art teaches wherein the first protection circuit module is further coupled to the second cathode and anode terminals (see fig 6-9 paragraph 0058-0062).

As to claim 13 the prior art teaches further comprising a second protection circuit module coupled to the second cathode and anode terminals (see fig 7-9 paragraph 0061-0064).

As to claim 14 the prior art teaches wherein the first and second protection circuit modules comprises circuitry configured to protect the battery cell from at least one an overvoltage condition, an undervoltage condition, an in-rush current condition, and a discharge current condition (see fig 7-9 paragraph 0064-0068 and background).

As to claim 16 the prior art teaches further comprising protecting the first and second battery ports from one or more operational parameters using at least one protection circuit module (see fig 8-9 paragraph 0121-0123).

As to claim 17, the prior art teaches further comprising regulating the current provided to the first battery port using one or more components disposed along the first power path using one or more battery charger circuitries (see fig 8-10 paragraph 0122-0125).

As to claim 18 the prior art teaches further comprising regulating the current provided to the second battery port using one or more components disposed along the second power path using one or more battery charger circuitries (see fig 8-11 paragraph 0124-00127).

As to claims 19 the prior art teaches further comprising sourcing or sinking current between the one or more components disposed along the first power path to the one or more components disposed along the second power path via the battery (see fig 8-11 paragraph 0126-0130). 

As to claim 20 the prior art teaches wherein the first power path comprises two or more sub-power paths (see fig 5-8 paragraph 00129-0133).

As to claim 21 the prior art teaches wherein the second power path comprises two or more sub-power paths (see fig 6-9 paragraph 0130-00135).

As to claim 22 the prior art teaches further comprising regulating a power input coupled to the first power path and the second power using protection circuitry (see fig 1-3 paragraph 0115-0120).

As to claim 24, the prior art teaches further comprising means for regulating a power input coupled to the first power path and the second power path (see fig 1-3 paragraph 0050-0055).

As to claim 25 the prior art teaches further comprising means for regulating the current provided to the first battery port via the first power path (see fig 1-4 paragraph 0053-0059).

As to claims 26 the prior art teaches further comprising means for regulating the current provided to the second battery port via the second power path (see fig 1-3 paragraph 0058-0063 and background).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).